Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 1 of 6
Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 2 of 6
Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 3 of 6
Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 4 of 6
Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 5 of 6
Case 20-70035-jwc   Doc 18   Filed 02/10/21 Entered 02/10/21 19:01:31   Desc Main
                             Document      Page 6 of 6
